Hall, Presiding Judge.
Defendant appeals from his conviction for motor vehicle theft and possession of a vehicle with the identifying number removed.
Defendant appears pro se on this appeal although he was represented at his trial. He raises two issues which we have considered. On the general grounds, the evidence supports the verdict which is in accordance with the law. As for the question of a longer sentence because of prior convictions as authorized by Code Ann. § 26-1813 (b), the issue was not raised at the time of trial.

Judgment affirmed.


Pannell and Quillian, JJ., concur.

Fred R. Cofer, pro se.